DETAILED ACTION
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims the benefit of priority of U.S. Provisional Application No. 62/654,800, filed April 9, 2018. It is noted the subject matter claimed in instant claims 13 and 15 are supported by the Non-Provisional Application No. 16/379,147, filed April 9, 2019.  Therefore the effective filing date of the subject matter claimed in claims 13 and 15 is April 9, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, which depends from claim 18, recites the limitation "the mesenchymal stem cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim since there is no recitation of mesenchymal stem cells in claim 18.
	
	Further regarding claim 20, the phrase “mesenchymal stem cells are autologous or allogeneic to the patient” renders the claim unclear since claim 18, from which claim 20 depends, claims implanting a cartilaginous material, not mesenchymal stem cells.
It is unclear if the claim means to refer to the method of preparing the cartilaginous material wherein mesenchymal stem cells are cultured to produce the cartilaginous material, as recited in claim 1?
	In the interest of compact prosecution, claim 20 is interpreted as referring to the preparation of the cartilaginous material, wherein mesenchymal stem cells are cultured in vitro to produce the cartilaginous material.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al., (IDS 12/19/2019) (“Dang”), in view of Yorukoglu et al., (Stem Cells International, Vol. 2017, Article ID 2374161, 13 pages; see PTO-892)(“Yorukoglu”)and Tseng et al., (US 2010/0003299; see PTO-892)(“Tseng”).
Dang is directed to cartilage formation using self-assembled human adipose-derived stem cells (hASC) since this cell type can be easily expanded and differentiated into chondrocytes.  The cell sheets were cultured to a high density in the presence of exogenous TGF-β1 or TGF-β1-loaded microspheres were incorporated into the cell sheets. The cell sheets comprising the TGF-β1-loaded microspheres achieved GAG production similar to sheets treated with exogenous TGF-β1. This is the first demonstration of the self-assembly of hASCs into high-density cell sheets capable of forming cartilage in the presence of exogenous TGF-β1 or with TGF-β1-releasing microspheres (Abstract).
Regarding claim 1, Dang specifically teaches isolating the adipose-derived stem cells from the stromal vascular fraction of human adipose tissue obtained from liposuction tissue via plastic adherence (Materials and Methods, hASC isolation and expansion, right column, page 3164). Given the instant specification discloses obtaining mesenchymal stem cells from the stromal vascular fraction of lipoaspirate tissue, and MSCs are plastic adherent, Dang’s adipose-derived stem cells are considered to read on mesenchymal stem cells, absent evidence to the contrary.
6 hASCs in 500 µl of defined medium and allowed to settle onto the membranes of 12 mm Transwell inserts  (i.e. cell culture substrate) for 48 hours in a humidified incubator at 37°C with 5% CO2. Exogenous TGF-β1 was added at a concentration of 10 ng/mL to the media of hASC-only sheets and sheets containing unloaded microspheres (microspheres without TGF-β1) (hASC sheet formation, pages 3165-3166). Cells were culture for 3 weeks under the conditions specified in Table 2. Dang (FIG. 4B and FIG. 6) illustrate the production of extracellular matrix proteins. Dang further teaches the culture time was extended to 3 weeks to promote differentiation and secretion of a neocartilaginous ECM.
Thus, Dang’s method reads on a method for preparing cartilaginous material, comprising culturing mesenchymal stem cells in vitro on a cell culture substrate to produce a tissue structure comprising mesenchymal stem cells (MSCs) and mesenchymal stem cell-derived extracellular matrix (mECM).
It is noted that although Dang teaches the cell sheets are high-cell-density constructs (Abstract and Conclusion, right column, page 3172), Dang does not disclose whether or not the cells are cultured past confluence.  However, Yorukoglu teaches the cell-sheet culture technique was based on culturing cells in hyperconfluency (i.e. past confluence) to promote production of native extracellular matrix (ECM) in order to gain the form of a cell sheet (2.  Tissue Engineering and Cell Sheet Technology, left column, third paragraph, page 2). Thus, Yorukoglu has established it was well-known that the cell-sheet culture technique cultured cells past confluence to promote the production of native ECM.

The person of ordinary skill in the art would have been motivated to culture past confluence, as taught by Yorukoglu, for the predictable result of producing a high-density cartilage construct comprising native neocartilagenous ECM, thus obtaining a cell sheet construct that mimics native cartilage.
The skilled artisan would have had a reasonable expectation of success in substituting culturing past confluence, for the high-density culture technique of Dang because Yorukoglu has shown that culturing cells past confluence was a well-known technique for cell sheet culture, thus producing the necessary native ECM to form a cell sheet construct.
Although Dang teaches dissociating the cell-sheet construct from the Transwell substrate via harvesting the hASC-ECM and Yorukoglu teaches cell-sheets can be dissociated via enzymatic dissociation or temperature-sensitive dissociation (2.  Tissue Engineering and Cell Sheet Technology, left column, third paragraph, page 2), the combined prior art does not specifically teach the steps of contacting the MSCs in the mECM (MSC-mECM) with a cell dissociating agent in an amount and for a duration sufficient to cause rounding of the MSCs in the MSC-mECM; or removing the dissociating agent from the MSC-mECM. However, Tseng is directed to stimulating proliferation of adherent cells (Abstract) and specifically teaches that when large aggregations of cells are subjected to treatment with 0.25% trypsin/0.53% EDTA (trypsin/EDTA) at 37°C for 10 minutes, the aggregated cells are dissociated into smaller 
Therefore, it would have been obvious to further contact the MSC cell sheet with trypsin in an amount and for a duration to cause the aggregated cells to form smaller clusters that spread out and can be further cultured to form additional confluent cell sheets.
The person of ordinary skill in the art would have been motivated to modify the method of Dang to include a trypsin treatment, as taught by Tseng, for the predictable result of successfully producing additional confluent cell sheets useful for therapeutic treatment, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Dang and Tseng because each of these teachings are directed at tissue engineering.	
Additionally, regarding the limitation directed to rounding of the stem cells, it is noted the instant specification at paragraph [0033] discloses trypsin- EDTA as it is commonly known in the cell culture field, to cause rounding of the cells within the tissue structure.  Given that Tseng uses the same trypsin/EDTA agent as disclosed in the instant specification at paragraph [0033], Tseng’s treatment is considered to necessarily cause rounding of the cells within the tissue structure.
As to the limitation directed at removing the dissociating agent, Tseng teaches treatment with trypsin for 10 minutes, thus it is considered that the trypsin has been necessarily removed to halt the dissociation of the cell aggregates, thus meeting the limitation of claim 1.

Regarding claims 2 and 3, as set forth above regarding claim 1, given the instant specification discloses obtaining mesenchymal stem cells from the stromal vascular fraction of lipoaspirate tissue, and MSCs are plastic adherent, Dang’s adipose-derived stem cells are considered to read on adipose-derived mesenchymal stem cells, absent evidence to the contrary.
Regarding claim 4, it is noted that Dang does not further teach the mesenchymal stem cells are derived from bone marrow. However, the cited reference to Yorukoglu teaches various sources are used for cell sheet-based tissue engineering including adipose tissue and bone marrow tissue (3. Mesenchymal Stem Cells and Their Use in Cell Sheet-Based Tissue Engineering, right column, 2nd paragraph, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bone marrow-derived mesenchymal stem cells, as the mesenchymal stem cell of Dang.

The skilled artisan would have had a reasonable expectation of success in substituting bone marrow-derived MSCs, for the adipose-derived MSCs of Dang because Yorukoglu has shown that bone marrow-derived MSCs were a well-known cell type for cell sheet culture.
Regarding claims 5 and 6, Dang teaches the culture media comprises TGF-β1, thus meeting the limitations of claims 5 and 6.
Regarding claims 7-11, as set forth above regarding claim 1, Tseng teaches treatment with 0.25% trypsin/0.53% EDTA (trypsin/EDTA), thus the combined prior art teaches using the dissociating agents trypsin and EDTA. Thus, the combined prior art renders obvious the limitations of claims 7-11.
Regarding claim 12 and the limitation directed to the MSCs are not substantially separated from the mECM, it is noted that Tseng teaches treatment with 0.25% trypsin/EDTA for just a few minutes, thus resulting in dissociation of the aggregated cells into smaller clusters and some single cells (paragraph [0076]). Tseng’s treatment is substantially the same as disclosed in the instant specification (paragraph [0040]). Therefore, Tseng’s treatment is necessarily considered to not substantially separated from the mECM, absent evidence to the contrary.
Regarding claim 14, Dang teaches the stem cells are cultured under standard cell culture conditions of 37°C and 5% CO2, thus meeting the limitation of claim 14.
Regarding claim 16, Tseng (paragraphs [0056] and [0076]) teaches the trypsin treatment dissociated the aggregated cells into smaller clusters which were able to spread out from each other, thus it is considered that the ECM is necessarily released from the cell culture substrate after the ECM is contacted with the trypsin, thus meeting the limitation of claim 16. 
Regarding claim 17, as set forth above regarding claim 1, the combined prior art renders obvious culturing past confluence.
Further regarding claim 17, Dang teaches culturing the cell sheets in Transwell inserts, which reads on ex vivo culture.  The cell sheets are cultured in the chemically defined medium (hASC sheet formation, right column, page 3165).  The chemically defined medium contains ascorbate-2-phosphate (i.e. ascorbic acid) (hASC donor screening, left column, page 3165), thus meeting the limitation of claim 17.
	Regarding claims 18-19, initially, it is noted that claim 18 only requires one active step: (1) implanting a cartilaginous material in an anatomical site in a patient.  Claim 18 indicates the material is prepared according to claim 1.
	With regard to the limitations directed to the manner in which the cartilaginous material has been produced (i.e., “…prepared according to claim 1…”), such limitations are not active steps required by the method of producing a cartilage material in a patient, but rather are product-by-process steps which define the cartilaginous material.  
	Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case if the product by process limitations are considered, the process imparts these features:  producing a cartilaginous material.  Thus, any cartilaginous material would appear to read on the cartilaginous material provided in claim 18.
Further regarding claims 18 and 19, although Dang does not further exemplify a transplantation step, Dang teaches the hASC sheets that are subjected to chondrogenesis are intended for implantation into defects to regenerate cartilage in vivo (Abstract).
Thus, Dang does render obvious implanting a cartilaginous material in an anatomical site in a patient (claim 18), wherein the anatomical site is a defect in the patient (claim 19) , that is, Dang teaches the limitations required by the current claims and as all limitations are found in one reference it is held that implanting a cartilaginous material in an anatomical site in a patient, wherein the anatomical site is a defect in the patient, is within the scope of the teachings of Dang, and thus renders the invention of claims 18 and 19 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to implant the cartilaginous material into defects to regenerate cartilage in vivo.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Dang.
	Regarding claim 20, as set forth above at the rejection under 35 U.S.C. 112(b), claim 20 is interpreted as referring to the preparation of the cartilaginous material, wherein mesenchymal stem cells are cultured in vitro to produce the cartilaginous 
	In the instant case if the product by process limitations are considered, the process imparts these features:  producing a cartilaginous material.  As such instant claim 20 does not further limit parent claim 18, and is thus included in the rejection of claim 18.  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, in view of Yorukoglu and Tseng, as applied to claims 1-12, 14 and 16-20 above, and further in view of Lee et al., (International Journal of Molecular Sciences 2017, 18, 1320, 14 pages, published 21 June 2017; see PTO-892)(“Lee”).
The teaching of Dang, in view of Yorukoglu and Tseng is set forth above.
Regarding claims 13 and 15, it is noted that the combined prior art do not further teach subjecting the mesenchymal stem cells (MSCs) to hypoxic culture conditions during chondrogenesis (claim 13) or during formation of the ECM (claim 15).  However, this would have been obvious to one of ordinary skill in the art from the teachings of Lee.

Therefore, it would be obvious to substitute hypoxic conditions in the method of Dang since Lee has shown that MSCs reside in hypoxic conditions in their native environment. One of ordinary skill in the art would recognize this as simply substituting one culture condition for another useful for the same purpose. 
The person of ordinary skill in the art would have been motivated to use a hypoxic culture conditions, as taught by Lee, for the predictable result of providing culture conditions that mimic the native mesenchymal stem cell environment.
The skilled artisan would have had a reasonable expectation of success in substituting hypoxic culture conditions in the method of the prior art because Lee has shown that MSCs reside in hypoxic conditions in their native environment.
	Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.


Conclusion
	No claim is allowed.  No claim is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633